TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00692-CR


Dennis Michael Rainford, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2010059, HONORABLE DON B. MORGAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed counsel tendered a brief stating that the appeal in this
cause is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High v. State, 573 
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Counsel failed, however, to certify that
he delivered a copy of the brief to appellant, and that he advised appellant of his right to examine
the record and file a pro se brief.  See Anders, 386 U.S. at 744.  Counsel did not respond to a notice
by the Clerk seeking to resolve this problem informally.
Counsel for appellant, Mr. Gary Taylor, if he has not already done so, is ordered to
deliver a copy of his brief to appellant and to advise him of his right to examine the record and file
a pro se brief.  Counsel shall notify this Court in writing that he has complied with this order no later
than May 2, 2003.
It is ordered April 21, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish